Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8 September 2014 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims provide the technical improvement of integrating location authentication services with transaction authorization services, see pages 8-9 of the Remarks. The claims currently reflect a modified authorization response message containing auxiliary data, which by definition is supplementary to the authorization, and is not positively used in the claimed method. The authorization message can contain numerous transaction related data as shown in the cited prior art and including more information in a message is not an improvement to the technology. Additionally, the Applicant’s cited portion of the specification does not reflect the improvement in the claims that a resource provider would not need to provide its own location based authentication services.
Applicant's arguments filed 8 September 2014 with respect to the 103 rejection have been fully considered but they are not persuasive. The 103 rejection has been updated to address the amendments.	Applicant argues the location data of Hammad is not the same as or suggestive as the amended features, but the Examiner disagrees. The transaction data including location, time and date information is clearly associated with the transaction that is being performed and not unassociated data which is why it is described as transaction data.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 8-13, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	In the instant case, claim 1 is directed to a “transaction authorization method and system”. 	Claim 1 is directed to the abstract idea of “transaction authorization method and system” which is grouped under “organizing human activity… fundamental economic practice and commercial interactions including sales activities and business relations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites receiving an authorization request message, receiving a user location associated with the mobile device, transmitting the authorization request message, receiving an authorization response message, wherein the authorization response message authorizes the transaction, modifying the authorization response message to include as auxiliary data the user location, and transmitting the authorization response message including the user location wherein the resource provider computer is thereafter caused to determine a level of risk for the transaction at least by comparing the user location to a resource provider location associated with the resource provided and determines whether to complete the transactions using the credential based on the comparison. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a server computer, resource provider computer, mobile device represent the use of a computer as a tool to 
	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of transaction authorization using computer technology (e.g. a server computer and mobile device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 2-4, 8-9, 11-13 and 17-18 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims and do not provide significantly more or integration into a practical application under prong two. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lau US 2015/0347999 in view of Hammad US 2013/0198046 in further view of Unser US 2016/0132857.

As per claim 1:	Lau discloses a method comprising: receiving, by a server computer (Fig 1A/B, ¶¶ [0013]-[0014]), an authorization request message with a credential for a transaction between a user of a mobile device and a resource provider, wherein the resource provider is associated with a resource provider computer (¶¶ [0035]-[0036] ‘request for payment authorization’);
, and the user location being transmitted by a global positioning system (GPS) associated with the mobile device (¶ [0014], [0039]);
	transmitting, by the server computer, the authorization request message to an authorizing entity computer (Fig 4, ¶¶ [0015], [0023]);
	receiving, by the server computer, an authorization response message from the authorizing entity computer, wherein the authorization response message authorizes the transaction (Fig 4, ¶¶ [0015], [0023]; the transaction can be authorized by the authorization server based on the location of the POS terminal and the location of the mobile device);
	transmitting, by the server computer, the authorization response message (Fig 1A, ¶¶ [0014]-[0015] authorization response may be transmitted to the POS terminal), wherein the resource provider computer is thereafter caused to determine a level of risk for the transaction at least by comparing the user location to a resource provider location associated with the resource provider and determines whether to complete the transaction using the credential based on the comparison (¶ [0041]-[0042] “process 400 may include using the location of the mobile device as a factor in generating a confidence score indicating relating to a confidence in the user of the payment card being the authorized user. The confidence score may be transmitted to the merchant, which may make a final authorization decision, or may be used in conjunction with other factors to make a final decision, of whether to authorize the payment, based on the confidence score”, the confidence score reads on a level of risk as the score is indicative of the risk involved in completing a transaction, the confidence score is 
	Lau fails to explicitly disclose, Hammad does disclose modifying, by the server computer, the authorization response message to include as auxiliary data the user location into the authorization response message as auxiliary data, [the authorization response message] including the user location to the resource provider computer ([0089])	It would have been obvious to one of ordinary skill in the art at the time of invention to include transmitting the location of the user in the authorization response message as taught in Hammad in Lau since the claimed invention is merely a combination of old elements, and in combination each element merely would have the auxiliary data further including data about other transactions, the data about other transactions including periodic transaction volume statistics specific to the resource provider ([0027]).	It would have been obvious to one of ordinary skill in the art at the time of invention to include auxiliary data including volume statistics as taught in Unser in Lau since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Lau would be improved by adding additional data in the messages so that Lau could be used for more functions than just authorization and a person of ordinary skill in the art would recognize that attaching auxiliary data to a message would result in an improvement that is obvious. As per claim 2:modified authorization response message is transmitted to the resource provider computer via a transport computer (Fig 7, 1A/B, 3; abstract; ¶¶ [0013]-[0015]).
As per claim 3:	Lau further discloses the method of claim 1, wherein the resource provider location is a location of an access device associated with the resource provider, and wherein the access device was used to initiate the transaction between the user of the mobile device and the resource provider (¶ [0023] ‘location of POS terminal’).
As per claim 4:	Lau further discloses the method of claim 1, further comprising: computing, by the server computer, a risk score using the user location; and updating, by the server computer, the modified authorization rseposne message to include the risk score (¶¶ [0040]-[0042] ‘confidence score’ reads on risk score).As per claim 8:	Lau further discloses the method of claim 1, further comprising: transmitting, by the server computer, a request for the user location associated with the mobile device to the mobile device (Fig 4, ¶ [0039]).
As per claim 9:	Lau further discloses the method of claim 1, wherein the user location associated with the mobile device is received by the server computer from the mobile device at intervals (Fig 4, [0039], Fig 1A/B).
As per claims 10-13 and 17-18:	Claims 10-13 and 17-18 are rejected under the rationales of claims 1-4 and 8-9, respectively. Special attention is paid in regards to claim 10: Lau discloses a processor (¶ [0067] ‘processor’) and a memory element comprising code, executable by the processor for implementing a method comprising (¶ [0067] ‘memory’).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692